Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Allowable Subject Matter
Claims 25-40 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 25, 33) “generating, on an electronic user device associated with an organizing user, an electronic microlearning event listing interface generated by an electronic microlearning event listing interface generator, wherein the microlearning event listing interface comprises at least one learning content module or learning content module group associated with a microlearning event listing, and at least one microlearning service listing associated with each learning content module or learning content module group within the microlearning event listing, wherein viewing access to microlearning service listings from the microlearning event listing interface is limited to a subset of the plurality of compatible or predetermined organizing users, and wherein viewing access to the microlearning event listing from a microlearning service listing interface is limited to a subset of the plurality of compatible or predetermined microlearning service providing users; receiving, from an electronic microlearning event listing interface generated by an electronic microlearning event listing interface generator, on an electronic user device associated with the organizing user, a microlearning event listing request comprising a plurality of user- defined learning content modules or learning content module groups associated with the microlearning event listing request; generating, from a sale compatibility module, or from an electronic microlearning event listing interface generated by the electronic microlearning event listing interface generator, on an electronic user device associated with the organizing user, a predetermined or user-defined range of prices of compatible microlearning services for each microlearning service listing associated with each learning content module or learning content module group within the microlearning event listing; determining, from a service compatibility module, at least one of a plurality of compatible microlearning service providing users previously associated with each learning content module or learning content module group within the microlearning event listing based on at least one of a plurality of dynamically updated metadata of each learning content module or learning content module group, wherein such metadata includes at least one of certification metadata, scoring metrics metadata, language metadata, performance type metadata, duration metadata, subject metadata, age level metadata, learning facility metadata, authoring metadata, sequence metadata, tool metadata, mode metadata, medium metadata, job skill metadata, error metadata, template metadata, or tutor metadata; generating, from the microlearning service listing consolidation module, for display on at least one electronic microlearning event listing interface generated by the electronic microlearning event listing interface generator, on an electronic user device associated with the organizing user, a microlearning service listing confirmation from the subset of compatible microlearning service providing users including at least one tangible learning facility access administering user, at least one tutoring user, or at least one tangible learning tool supplying user, each such microlearning service listing confirmation associated with a learning content module or learning content module group included in the microlearning event listing request; denying access to the plurality of microlearning service listing confirmation from at least one of a plurality of compatible microlearning service providing users including at least one tangible learning facility access administering user, at least one tutoring user, or at least one tangible learning tool supplying user, which do not meet a minimum purchase requirement or a minimum performance requirement for each microlearning event listing predetermined by the organizing user; and displaying, from the electronic microlearning event listing interface generator,, on an electronic user device associated with a learning user, a microlearning event listing of a content- module based learning event to at least one of a plurality of compatible learning users, each microlearning event listing comprising: at least one learning content module or learning content module group, each module or content module group associated with at least one confirmed microlearning service listing including a tangible learning facility access service listing, a tangible tutoring session service listing or a tangible tool access service listing”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
A microlearning event management is well known in the art. For instance, Smithmier et al. (2011/0212430) in view of Eck et al. (2011/0159472) and Altenhofen et al. (2003/0157470) teaches a microlearning event management. However, Smithmier in view of Eck and Altenhofen is silent on “generating, on an electronic user device associated with an organizing user, an electronic microlearning event listing interface generated by an electronic microlearning event listing interface generator, wherein the microlearning event listing interface comprises at least one learning content module or learning content module group associated with a microlearning event listing, and at least one microlearning service listing associated with each learning content module or learning content module group within the microlearning event listing, wherein viewing access to microlearning service listings from the microlearning event listing interface is limited to a subset of the plurality of compatible or predetermined organizing users, and wherein viewing access to the microlearning event listing from a microlearning service listing interface is limited to a subset of the plurality of compatible or predetermined microlearning service providing users; receiving, from an electronic microlearning event listing interface generated by an electronic microlearning event listing interface generator, on an electronic user device associated with the organizing user, a microlearning event listing request comprising a plurality of user- defined learning content modules or learning content module groups associated with the microlearning event listing request; generating, from a sale compatibility module, or from an electronic microlearning event listing interface generated by the electronic microlearning event listing interface generator, on an electronic user device associated with the organizing user, a predetermined or user-defined range of prices of compatible microlearning services for each microlearning service listing associated with each learning content module or learning content module group within the microlearning event listing; determining, from a service compatibility module, at least one of a plurality of compatible microlearning service providing users previously associated with each learning content module or learning content module group within the microlearning event listing based on at least one of a plurality of dynamically updated metadata of each learning content module or learning content module group, wherein such metadata includes at least one of certification metadata, scoring metrics metadata, language metadata, performance type metadata, duration metadata, subject metadata, age level metadata, learning facility metadata, authoring metadata, sequence metadata, tool metadata, mode metadata, medium metadata, job skill metadata, error metadata, template metadata, or tutor metadata; generating, from the microlearning service listing consolidation module, for display on at least one electronic microlearning event listing interface generated by the electronic microlearning event listing interface generator, on an electronic user device associated with the organizing user, a microlearning service listing confirmation from the subset of compatible microlearning service providing users including at least one tangible learning facility access administering user, at least one tutoring user, or at least one tangible learning tool supplying user, each such microlearning service listing confirmation associated with a learning content module or learning content module group included in the microlearning event listing request; denying access to the plurality of microlearning service listing confirmation from at least one of a plurality of compatible microlearning service providing users including at least one tangible learning facility access administering user, at least one tutoring user, or at least one tangible learning tool supplying user, which do not meet a minimum purchase requirement or a minimum performance requirement for each microlearning event listing predetermined by the organizing user; and displaying, from the electronic microlearning event listing interface generator,, on an electronic user device associated with a learning user, a microlearning event listing of a content- module based learning event to at least one of a plurality of compatible learning users, each microlearning event listing comprising: at least one learning content module or learning content module group, each module or content module group associated with at least one confirmed microlearning service listing including a tangible learning facility access service listing, a tangible tutoring session service listing or a tangible tool access service listing”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715